On March 30, 1993, the Defendant was sentenced to ten (10) years with two (2) years suspended for Theft. Credit is given for 19 days time served. Along with other specific conditions listed in the March 30,1993 judgment the Defendant was required to complete a chemical dependency program at the prison prior to his release, and following his release from prison, shall be required to follow all after-care recommendations thereof.
On July 23,1993, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and represented himself. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it if such is possible. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence shall remain the same as originally imposed, except for Number 5 condition, which shall read: 5. The defendant is required to successfully complete a chemical dependency treatment program which can be obtained outside of the prison as soon as possible, but he must be under the supervision of the Department of Corrections and Human Services, Probation and Parole.
The reason for the decision is the Sentence Review Board understands there is a long waiting list inside the Montana State Prison for inmates to obtain chemical dependency treatment, therefore, in the interest of justice and for the Defendant’s well-being, that he be allowed to seek treatment outside of the prison.
Hon. Thomas McKittrick, Chairman, Hon. G. Todd Baugh, and Hon. John Warner, Judges